Exhibit 10.16(c)

 

To:

Steven Schlotterbeck

 

Managing Director, E&P Planning and Development

 

 

From:

Philip Conti

 

Vice President and Chief Financial Officer

 

 

Date:

May 17, 2006

 

 

Subject:

Horizontal Drilling Incentive Opportunities

 

The following provides you with an outline of the incentive opportunities
available to you.

 

Regular Short Term Incentive

 

1.              Your incentive opportunities are provided for under the
Equitable Resources, Inc. Short-term Incentive Plan (the “STIP”).  A copy of the
2006 plan is attached for your review.

 

2.              Your incentive targets for 2006, 2007 and 2008 will be 40% of
your base salary.  Based on your current base salary of $175,000, your bonus
target for this year is $70,000.  This target will be adjusted as your salary
changes.  Payment will be made, if at all, in accordance with the terms of the
applicable STIP.

 

3.              Value drivers will be established and approved by me each year. 
A copy of the 2006 value drivers, which we have already discussed, is attached. 
These drivers may, with my approval, be changed during the year.  If any
revisions are approved, an updated list of value drivers will be provided to you
for your records.

 

4.              Your performance on your value drivers will be assessed as
exceptional, successful, marginal or unsatisfactory.  The President, Chief
Executive Officer and Chairman may, but shall not be obligated to, in his sole
and absolute discretion, award you an incentive payment of up to 250% of your
target for exceptional performance, subject to the determination of the
Headquarters pool by the Compensation Committee.

 

--------------------------------------------------------------------------------


 

Additional Bonus

 

1.              At the conclusion of 2008, a full review of the Horizontal
Drilling Program will be conducted to determine if an additional bonus is
appropriate.  The following will be considered in making that determination:

 

a.              The horizontal well pilot program must have been completed in
2006 with a minimum of 5 wells spud by year -end.  Additionally, capital
expenditure dollars must be approved by the Board of Directors to drill a
minimum of an additional 10 wells in 2007;  and

b.             A minimum of 20 additional wells must be spud in 2007 with
capital expenditure dollars approved by the Board of Directors to drill a
minimum of an additional 25 wells in 2008; and

c.              A minimum of 25 additional wells must be spud in 2008 with
capital expenditures approved by the Board of Directors to drill a minimum of an
additional 50 wells in 2009.

 

2.              The bonus target for full execution of the details provided
above will be $1,000,000. The Chairman, President and Chief Executive Officer
may, in his sole and absolute discretion, award a bonus payment adjusted to
account for less than full execution as defined above.  You must be an active
employee on February 2, 2009 to be considered for this additional bonus payment.
Except as otherwise required by this memorandum, your additional bonus will be
payable in accordance with the applicable STIP, including the resolution of any
disputes relative to the payment of this additional bonus.

 

3.              Notwithstanding the foregoing, you are an employee at will, and
we have no obligation to continue your employment for the term of the above
incentives.  In the event of termination of employment for any reason prior to
February 2, 2009, subject to the following sentence, you shall have no right to
the above incentives to the extent that they are unpaid as of date of
termination.  If termination is involuntary and without fault on your part,
including death or disability as defined above (as defined in Sec.
409A(a)(2)(c) of the Internal Revenue Code), you will be eligible to receive a
partial additional payment if you have achieved the stated objectives that were
due as of the date of such termination, death or disability as follows:

 

Termination Date

 

Percent Payable

 

Prior to December 31, 2006

 

0

%

January 1, 2007 to December 31, 2007

 

25

%

January 1, 2008 to December 31, 2008

 

50

%

 

4.              In the event that all or a portion of the Devonian shale
development rights in the Kentucky or Brenton districts are sold, farmed out or
otherwise restricted (including EPC’s becoming a non-operator with no such
development rights), the final cumulative well target of 100 approved wells will
be reduced by one well for

 

--------------------------------------------------------------------------------


 

every 20,000 gross acres sold, farmed-out or otherwise restricted as to Devonian
shall horizontal development.  The objectives will be reduced in reverse
order—i.e., 2007 objectives will not be affected until the well target has been
reduced by 50 wells.  If all of the Kentucky and Brenton development rights are
sold, farmed-out or otherwise restricted and you have achieved the stated
objectives due as of the date of such sale, farm-out or restriction, then a
partial additional bonus will be paid to you within 30 days of such transaction
as follows:

 

Transaction Date

 

Percent Payable

 

Prior to December 31, 2006

 

0

%

January 1, 2007 to December 31, 2007

 

50

%

January 1, 2008 to December 31, 2008

 

100

%

 

I am looking forward to working with you to fully explore the viability of the
horizontal drilling at Equitable Resources.  Please sign below indicating that
you have been provided the material listed above and do not have questions
regarding the incentive opportunities described in this memo.  If you would like
to discuss the incentive opportunities provided in this memo in more detail,
please call Dave Smith at (412) 553-5740.

 

Accepted on

 

 

 

 

 

 

Steven Schlotterbeck

 

 

--------------------------------------------------------------------------------


 

GRAPHIC [g12781mei001.gif]

 

To:

Steven T. Schlotterbeck

 

President, Equitable Production

 

 

From:

Charlene Petrelli

 

Vice President and Chief Human Resources Officer

 

 

Date:

August 18, 2008

 

 

Subject:

Amendment to Horizontal Drilling Incentive Opportunities

 

The following amends (this “Amendment”) that certain letter dated May 17, 2006
(the “Letter”) regarding Horizontal Drilling Incentive Opportunities for the
purposes of complying with Section 409A of the Internal Revenue Code of 1986, as
amended, and changing the medium of payment of any additional bonus as set forth
herein.

 

Regular Short Term Incentive

 

1.              If and to the extent earned, any short term incentive amounts
will be paid under and pursuant to the terms of, and at the time and in the form
provided in the Equitable Resources, Inc. Executive Short-Term Incentive Plan.

 

Additional Bonus

 

1.              Except as otherwise required herein, any additional bonus will
be payable at the time and in the form provided in the Executive Short-Term
Incentive Plan.

 

2.              Equitable Resources, Inc. (“Equitable”) has determined to amend
the medium of payment with respect to the additional bonus target of $1,000,000
(the “Target Amount”) set forth in the Letter.  Equitable has determined to
satisfy any obligation it may incur for such amount in shares of Equitable
Common Stock, without par value (“Shares”), as provided in and pursuant to the
Equitable 1999 Long-Term Incentive Plan (the “Plan”).  No cash shall be payable
with respect to the additional bonus.

 

3.              (a)  Subject to the terms of the Letter as amended by this
Amendment, the number of Shares that may be earned as an equivalent to the
Target Amount is 29,000 Shares, subject to adjustment as provided in the Plan. 
In the event that a bonus payment is awarded for less than full execution of the
performance criteria as set forth in the Letter, the number of Shares earned
shall be an adjusted portion of the number of shares equivalent to the Target
Amount, as determined by the Chairman and Chief Executive Officer, subject to
the approval of the Compensation Committee.

 

--------------------------------------------------------------------------------


 

(b)           As consideration for the promises made in this Agreement,
(i) concurrently herewith you shall execute and deliver to the Company a new
Confidentially, Non-Solicitation and Non-Competition Agreement in the form of
Exhibit A hereto and a Change of Control Agreement in the form of Exhibit B
hereto and (ii) effective the date above, your stock ownership guidelines are
increased from two times base salary to four times base salary.

 

4.              In the event that you or your estate receive a partial payment
pursuant to paragraph 3 of the “Additional Bonus” section of the Letter based
upon your termination of employment prior to February 2, 2009 (the end of the
“Performance Period”), such payment will be made in Shares in a lump sum on the
30th day following your separation from service, death or disability, as the
case may be; provided, that, in the event such amount is payable upon your
separation from service and you are a “specified employee” under Section 409A of
the Internal Revenue Code at the time of your separation from service, no such
amount may be paid to you until the first day following the six-month
anniversary of your separation from service.  The term “termination,” when used
in the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Internal Revenue Code.

 

5.              The last sentence of paragraph 4 of the “Additional Bonus”
section of the Letter is amended and restated to read as set forth in italics:

 

If all of the Kentucky and Brenton development rights are sold, farmed-out or
otherwise restricted and you have achieved the stated objectives due as of the
date of such sale, farm-out or restriction, then the Performance Period will
automatically end and a partial additional bonus will be paid to you, subject to
your continued employment on the payment date, as follows:

 

Transaction Date

 

Percent Payable

 

Prior to December 31, 2006

 

0

%

January 1, 2007 to December 31, 2007

 

50

%

January 1, 2008 to December 31, 2008

 

100

%

 

In the event that you receive a payment pursuant to paragraph 4 of the Letter,
such payment will be made in Shares in a lump sum within 30 days following the
end of the Performance Period.

 

6.              You acknowledge and agree that Equitable may amend the incentive
opportunities set forth in the Letter directly or indirectly through amendment
of any underlying plans from time to time without your consent to the extent
deemed necessary or appropriate, in its sole discretion, to effect compliance
with Section 409A of the Internal Revenue Code, including regulations and
interpretations thereunder,

 

--------------------------------------------------------------------------------


 

which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to you.

 

7.              Except as provided herein, the Letter is, in all other respects,
unchanged and is and shall continue to be in full force and effect, and is
hereby in all respects ratified and confirmed.

 

Please sign below indicating that you acknowledge and accept the foregoing
amendment.

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By

/s/ Charlene Petrelli

 

Charlene Petrelli

 

Vice President and Chief Human Resources Officer

 

 

 

 

 

Accepted on:

 

 

 

 

/s/ Steven Schlotterbeck

 

Steven Schlotterbeck

 

 

--------------------------------------------------------------------------------